959 A.2d 1010 (2008)
289 Conn. 944
STATE of Connecticut
v.
Andre D. MARTIN.
No. 18261.
Supreme Court of Connecticut.
Decided October 30, 2008.
C. Robert Satti, Jr., senior assistant state's, attorney, in support of the petition.
Arthur L. Ledford, special public defender, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 110 Conn.App. 171, 954 A.2d 256 (2008), is granted, limited to the following issue:
"Did the Appellate Court correctly conclude that a conviction for possession of four ounces or more of marijuana in violation of General Statutes § 21a-279 (b) should be merged with the conviction of attempt to possess one kilogram or more of marijuana with the intent to sell in violation of General Statutes §§ 21a-278 (b) and 53a-49?"
*1011 ROGERS, C.J., did not participate in the consideration of or decision on this petition.
The Supreme Court docket number is SC 18261.